Exhibit 10.1
 
 

 
REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT, dated as of May 18, 2009 (the “Agreement”),
is made by and between J. C. PENNEY COMPANY, INC., a Delaware corporation,
having an office at 6501 Legacy Drive, Plano, Texas 75024 (the “Company”), and
EVERCORE TRUST COMPANY, N.A., solely in its capacity as duly appointed and
acting investment manager (the “Manager”) of a segregated account held in the J.
C. PENNEY CORPORATION, INC. PENSION PLAN TRUST (the “Trust”) created under the
J. C. PENNEY CORPORATION, INC. PENSION PLAN (the “Plan”).


RECITALS


WHEREAS, the Company has agreed to contribute an aggregate of 13,388,673 shares
(the “Registrable Shares”), of its Common Stock of 50¢ par value (“Common
Stock”) to the Trust (the “Contribution”); and


WHEREAS, the Registrable Shares immediately following such Contribution will be
held in a single segregated account in the Trust (the “Segregated Account”); and


WHEREAS, pursuant to the Investment Management Agreement, dated as of May 18,
2009, among the Manager, the Benefit Plans Investment Committee (the
“Committee”) of J. C. Penney Corporation, Inc. (“JCPenney”), and JCPenney (the
“Investment Management Agreement”), the Manager has been appointed as a
“fiduciary” of the Trust, as defined in Section 3(21) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), but only to the extent of the
assets in the Segregated Account, with the authority to act on behalf of the
Trust with respect to all assets held in the Segregated Account; and


WHEREAS, the Company has agreed to grant certain registration rights with
respect to the Registrable Shares held in the Segregated Account, on the terms
and subject to the conditions set forth in this Agreement; and


WHEREAS, pursuant to the Investment Management Agreement, the Manager has full
power and authority to execute and deliver this Agreement for the benefit of the
Trust and to take any actions required or permitted to be taken in connection
with this Agreement.


NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties hereto hereby agree as follows:


1.   
Registration; Compliance With the Securities Act.



1.1  Registration Procedures and Expenses.  The Company hereby agrees that it
shall:

(a)  prepare and file with the Securities and Exchange Commission (the “SEC”),
as soon as reasonably practicable after the date of the Contribution, but in no
event more than 30 days after the Contribution, a shelf registration statement
on Form S-3 covering the Registrable Shares, except to the extent it has an
existing shelf registration statement covering the Common Stock which may be
used for the purposes contemplated herein (such new or existing registration
statement and any successor registration statement filed under the Securities
Act of 1933, as amended (the “Securities Act”), hereinafter referred to as the
“Registration Statement”), to enable the Manager to sell the Registrable Shares
from time to time in the manner contemplated by the plan of distribution set
forth in the Registration Statement, as amended by any prospectus supplement or
post-effective amendment thereto, and use its reasonable commercial efforts to
cause such Registration Statement, if not effective on the date of the
Contribution, to be declared effective as promptly as reasonably possible after
filing and to remain continuously effective until the earlier of (i) the date on
which all Registrable Shares are sold and (ii) the date which is 90 days after
the date on which the number of Registrable Shares held by the Trust is less
than one percent of the shares of Common Stock then outstanding (the
“Registration Period”); provided, however, that it shall not be required to file
such Registration Statement or cause such Registration Statement to be declared
effective during the pendency of any suspension period pursuant to Sections
1.2(c) or (d) below;


(b)  prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
filed with the SEC pursuant to Rule 424(b) under the Securities Act, or if no
such filing is required, as included in the Registration Statement (the
“Prospectus”), as may be necessary to keep the Registration Statement effective
at all times until the end of the Registration Period; provided, however, that
it shall not be required to file any such amendment or prospectus supplement
during the pendency of any suspension period pursuant to Sections 1.2(c) or (d)
below;


(c)  furnish the Manager with such reasonable number of copies of the Prospectus
in conformity with the requirements of the Securities Act, and such other
documents as the Manager may reasonably request, in order to facilitate the
public sale or other disposition of all or any of the Registrable Shares by the
Manager;


(d)  use its reasonable commercial efforts to file documents required of the
Company for normal blue sky clearance in such states as the Manager shall
reasonably designate in writing; provided, however, that the Company shall not
be required to qualify to do business or consent to service of process in any
jurisdiction in which it is not now so qualified or has not so consented;


(e)  use its reasonable commercial efforts to cause the Registrable Shares to be
listed on the New York Stock Exchange (the “NYSE”) as soon as reasonably
practicable after the date of the Contribution; and


2


(f)  bear all expenses in connection with the actions contemplated by paragraphs
(a) through (e) of this Section 1.1 and the registration of the Registrable
Shares pursuant to the Registration Statement, including reasonable fees and
expenses of legal counsel to the Manager incurred in connection with the
registration and sale of the Registrable Shares, such fees and expenses of legal
counsel not to exceed $30,000 in the aggregate, but excluding underwriting
discounts, brokerage fees and commissions incurred by the Manager, the Trust or
the Plan, if any.


It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 1.1 that the Manager shall provide such
reasonable assistance to the Company and furnish, or cause to be furnished, to
the Company in writing such information regarding the Manager, the Registrable
Shares to be sold, and the intended method or methods of disposition of the
Registrable Shares, as shall be required to effect the registration of the
Registrable Shares and as may be required from time to time under the Securities
Act and the rules and regulations thereunder.


1.2      
Transfer of Registrable Shares After Registration; Suspension.



(a)  The Manager agrees that it will not offer to sell or make any sale,
assignment, pledge, hypothecation or other transfer with respect to the
Registrable Shares that would constitute a sale within the meaning of the
Securities Act except pursuant to either (i) the Registration Statement referred
to in Section 1.1, or (ii) Rule 144 under the Securities Act or any successor
rule thereto (as such rule may be amended from time to time, “Rule 144”), and
that it will promptly notify the Company of any changes in the information set
forth in the Registration Statement regarding the Manager or the intended plan
of distribution of the Registrable Shares to the extent required by applicable
securities laws.


(b)  The Manager and the Company agree that the Registrable Shares may be sold
in one or more privately-negotiated block trades; provided, however, that no
such block trade may exceed 500,000 shares and provided further that no more
than one privately-negotiated block sale may be made to a single purchaser or
affiliates of such purchaser within a twelve-month period.


(c)  In addition to any suspension rights under paragraph (d) below, the Company
may, upon the happening of any event that, in the judgment of the Company’s
legal counsel, renders advisable the suspension of the disposition of
Registrable Shares covered by the Registration Statement or use of the
Prospectus due to pending corporate developments, public filings with the SEC or
similar events, suspend the disposition of Registrable Shares covered by the
Registration Statement or use of the Prospectus for a period of not more than
ninety (90) days on written notice to the Manager (which notice will not
disclose the content of any material non-public information and will indicate
the date of the beginning and end of the intended suspension, if known), in
which case the Manager, upon receipt of such written notice, shall discontinue
(or cause the Trust to discontinue) disposition of Registrable Shares covered by
the Registration Statement or use of the Prospectus until copies of a
supplemented or amended Prospectus are
 
3


distributed to the Manager or until the Manager is advised in writing by the
Company that the disposition of Registrable Shares covered by the Registration
Statement or use of the applicable Prospectus may be resumed; provided, that
such right to suspend the disposition of Registrable Shares covered by the
Registration Statement or use of the Prospectus shall not be exercised by the
Company for more than one hundred twenty (120) days in any twelve-month
period.  The suspension and notice thereof described in this Section 1.2(c)
shall be held in confidence and not disclosed by the Manager, except as required
by law.


(d)  Subject to paragraph (e) below, in the event of:  (i) any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information; (ii)
the issuance by the SEC or any other federal or state governmental authority of
any stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose; (iii) the receipt by the Company
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Shares for sale in any
jurisdiction or the initiation of any proceedings for such purpose; or (iv) any
event or circumstance that necessitates the making of any changes in the
Registration Statement or Prospectus, or any document incorporated or deemed to
be incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, then the Company shall deliver a certificate in writing to the
Manager (the “Suspension Notice”) to the effect of the foregoing (which notice
will not disclose the content of any material non-public information and will
indicate the date of the beginning and end of the intended suspension, if
known), and, upon receipt of such Suspension Notice, the Manager will refrain
(or cause the Trust to refrain) from selling any Registrable Shares pursuant to
the Registration Statement (a “Suspension”) until the Manager’s receipt of
copies of a supplemented or amended Prospectus prepared and filed by the
Company, or until it is advised in writing by the Company that the current
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus.  In the event of any Suspension, the Company will use
its reasonable commercial efforts to cause the use of the Prospectus so
suspended to be resumed as soon as possible after delivery of a Suspension
Notice to the Manager.  The Suspension and Suspension Notice described in this
Section 1.2(d) shall be held in confidence and not disclosed by the Manager,
except as required by law.


(e)  The Manager may sell Registrable Shares under the Registration Statement
provided that neither a Suspension nor a suspended disposition under Section
1.2(c) hereof is then in effect, the Manager sells in accordance with the plan
of distribution in the Prospectus, and the Manager arranges for delivery of a
current
4


Prospectus to any transferee receiving such Registrable Shares in compliance
with the Prospectus delivery requirements of the Securities Act.


1.3   Indemnification.  For the purpose of this Section 1.3, the term
“Registration Statement” shall include any preliminary or final Prospectus,
exhibit, supplement or amendment included in or relating to the Registration
Statement referred to in Section 1.1.


(a)  Indemnification by the Company.  The Company agrees to indemnify and hold
harmless the Manager (including, for purposes of this Section 1.3, the officers,
directors, employees and agents of the Manager), and each person, if any, who
controls the Manager within the meaning of either Section 15 of the Securities
Act or Section 20 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), from and against any and all losses, claims, damages,
liabilities or expenses, joint or several, to which the Manager or such
controlling person may become subject under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company, which consent shall not be
unreasonably withheld or delayed), only to the extent such losses, claims,
damages, liabilities or expenses (or actions in respect thereof as contemplated
below) arise out of or are based upon (i) any failure on the part of the Company
to comply with the covenants and agreements contained in this Agreement, or (ii)
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement, the Prospectus, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state in any of them a material fact required to be stated therein or necessary
to make the statements in any of them, in light of the circumstances under which
they were made, not misleading, and will reimburse the Manager and each such
controlling person for any legal and other expenses as such expenses are
reasonably incurred by the Manager or such controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the Company will
not be liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (i) an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Prospectus or any amendment or supplement of the
Registration Statement or Prospectus in reliance upon and in conformity with
information furnished in writing to the Company by the Manager, (ii) any untrue
statement or omission of a material fact required to make such statement not
misleading in any Prospectus that is corrected in any subsequent Prospectus that
was delivered to the Manager before the pertinent sale or sales by the Manager,
or (iii) any untrue statement or alleged untrue statement or omission or alleged
omission in the Registration Statement, the Prospectus, or any amendment or
supplement thereto, when used or distributed by the Manager during a period in
which the disposition of Registrable Shares is properly suspended under Section
1.2(c) or a Suspension is properly in effect under Section 1.2(d).  The Manager
hereby agrees that if the Manager or any of its controlling persons is not
entitled to indemnification for any loss, claim, damage, liability or expense
pursuant to this Section 1.3(a) as a result of Section 1.3(a)(i), (ii) or
 
5


(iii) above, then neither the Manager nor any of its controlling persons shall
be entitled to indemnification for such loss, claim, damage, liability or
expense pursuant to the terms of the indemnification provisions set forth in the
Investment Management Agreement or that certain engagement letter dated May 5,
2009 among JCPenney, the Manager and the Committee.


(b)  Indemnification by the Manager.  To the extent permitted by applicable law,
the Manager will indemnify and hold harmless the Company, the Benefit Plans
Investment Committee of JCPenney, JCPenney, each of the Company’s and JCPenney’s
directors, each of the Company’s and JCPenney’s officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act (the “JCPenney Indemnitees”), from and against any and all losses,
claims, damages, liabilities or expenses to which the JCPenney Indemnitees may
become subject under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Manager, which consent shall not be unreasonably withheld or
delayed) only to the extent such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon (i) any failure on the part of the Manager to comply with the
covenants and agreements contained in this Agreement respecting the sale of the
Registrable Shares, or (ii) any untrue statement or alleged untrue statement of
any material fact contained in the Registration Statement, the Prospectus, or
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state in any of them a material fact required to
be stated therein or necessary to make the statements in any of them not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with information furnished in
writing to the Company by or on behalf of the Manager, and the Manager will
reimburse the JCPenney Indemnitees for any legal and other expenses as such
expenses are reasonably incurred by the JCPenney Indemnitees in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the Manager shall
not be liable for any such untrue statement or alleged untrue statement or
omission or alleged omission with respect to which the Manager has delivered to
the Company in writing a correction before the occurrence of the transaction
from which such loss was incurred.  In no event shall the liability of the
Manager under this Section 1.3 be greater than the aggregate fees received by
the Manager pursuant to the Investment Management Agreement.


(c)         
Indemnification Procedure.



(i)  Promptly after receipt by an indemnified party under this Section 1.3 of
written notice of the threat or commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party under this Section 1.3, promptly notify the indemnifying party in writing
of the claim; provided,
 
6


however, that the omission so to notify the indemnifying party will not relieve
the indemnifying party from any liability which it may have to any indemnified
party under the indemnity agreement contained in this Section 1.3 or otherwise,
to the extent it is not prejudiced as a result of such failure.


(ii)  In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be a conflict
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to the indemnified party or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties.  Upon receipt of notice
from the indemnifying party or other indemnified parties that are different
from  such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 1.3 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless:


(1)  The indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel (other than local
counsel), approved by such indemnifying party representing all of the
indemnified parties who are parties to such action); or


(2)  The indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action.


In each such case, the reasonable fees and expenses of counsel shall be at the
expense of the indemnifying party.


(d)  Contribution.  If the indemnification provided for in this Section 1.3 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, claim, damage, liability or expense referred to
herein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on
 
7


the other hand in connection with the statements or omissions that resulted in
such loss, claim, damage, liability or expense, as well as any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission.  The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 1.3(c) hereof, any legal or other fees or expenses reasonably incurred
by such party in connection with any investigation or proceeding.


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 1.3(d) were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 1.3(d), in no event
shall the Manager be required to contribute any amount in excess of the
aggregate fees received by the Manager pursuant to the Investment Management
Agreement.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person or entity who was not guilty of such fraudulent misrepresentation.


(e)   Surviving Obligations.  The obligations of the Company and the Manager
under this Section 1.3 shall survive the completion of the disposition of the
Registrable Shares under this Section 1, and otherwise.


1.4     Rule 144 Information.  For such period as the Trust or the Plan holds
any Registrable Shares received pursuant to the Contribution, the Company shall
use its reasonable best efforts to file all reports required to be filed by it
under the Securities Act, the Exchange Act and the rules and regulations
thereunder and shall use its reasonable best efforts to take such further action
to the extent required to enable the Manager to sell the Registrable Shares
pursuant to Rule 144.


1.5  Rights of the Trust.  All of the rights and benefits conferred on the
Manager pursuant to this Agreement (other than the right to indemnification
provided in Section 1.3) are intended to inure to the benefit of the Trust.


2.  
Miscellaneous.



2.1     Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York, irrespective
of the choice of laws principles of the State of New York, as to all matters,
including matters of validity, construction, effect, enforceability, performance
and remedies.
 
8


2.2  Force Majeure.  Neither party will have any liability for damages or delay
due to fire, explosion, lightning, pest damage, power failure or surges, strikes
or labor disputes, water or flood, acts of God, the elements, war, civil
disturbances, acts of civil or military authorities or the public enemy, acts or
omissions of communications or other carriers, or any other cause beyond a
party’s reasonable control (other than that which arises from the gross
negligence or willful misconduct of such party), whether or not similar to the
foregoing, that prevent such party from materially performing its obligations
hereunder.


2.3  Entire Agreement; Modification; Waivers.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and shall supersede all previous negotiation, commitments and writings with
respect to the matters discussed herein.  This Agreement may not be altered,
modified or amended except by a written instrument signed by all parties.  The
failure of any party to require the performance or satisfaction of any term or
obligation of this Agreement, or the waiver by any party of any breach of this
Agreement, shall not prevent subsequent enforcement of such term of obligation
or be deemed a waiver of any subsequent breach.


2.4  Severability.  The provisions of this Agreement are severable, and in the
event that any one or more provisions are deemed illegal or unenforceable the
remaining provisions shall remain in full force and effect unless the deletion
of such provision shall cause this Agreement to become materially adverse to
either party, in which event the parties shall use reasonable commercial efforts
to arrive at an accommodation that best preserves for the parties the benefits
and obligations of the offending provision.


2.5  Notices.  Except as otherwise expressly provided, any notice, request,
demand or other communication permitted or required to be given under this
Agreement shall be in writing, shall be sent by one of the following means to
the Company or the Manager at the addresses set forth below (or to such other
address as shall be designated hereunder by notice to the other parties and
persons receiving copies, effective upon actual receipt), and shall be deemed
conclusively to have been given:  (a) on the first business day following the
day timely deposited with Federal Express (or other equivalent national
overnight courier) or United States Express Mail, with the cost of delivery
prepaid or for the account of the sender; (b) on the fifth business day
following the day duly sent by certified or registered United States mail,
postage prepaid and return receipt requested; or (c) when otherwise actually
received by the addressee on a business day (or on the next business day if
received after the close of normal business hours or on any non-business day).
 
If to the Company:


J. C. Penney Company, Inc.
6501 Legacy Drive
Mail Stop 1304
Plano, Texas 75024-3698
Attn:  Michael D. Porter
Fax: (972) 431-2044
 
9


If to the Manager:


Evercore Trust Company, N. A.
1009 New York Avenue
6th Floor
Washington, DC 20001
Fax:  (202) 471-3510
Attn:  Norman P. Goldberg




2.6  Title and Headings.  Titles and headings to sections herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.


2.7  Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


2.8  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Company and the Manager and their respective successors and
permitted assigns.  None of the rights or obligations under this Agreement shall
be assigned by the Manager without the prior written consent of the Company and
the Trust in their sole discretion.

 
10


IN WITNESS WHEREOF, each of the Company and the Manager has caused this
Agreement to be duly executed on its behalf by its duly authorized officer as of
the date first written above.
 
 
 

  J. C. PENNEY COMPANY, INC.          
 
By:
/s/ Robert B. Cavanaugh           Name: Robert B. Cavanaugh      
Title: Executive Vice President and
Chief Financial Officer
         

 
 
 

 
EVERCORE TRUST COMPANY, N.A.,
as Investment Manager of a Segregated
Account in the J. C. Penney Corporation,
Inc. Pension Plan Trust 
         
 
By:
/s/ Norman P. Goldberg           Name:  Norman P. Goldberg      
Title:  Managing Director          

 
 
 
 
 
 
 
 
 
 

11